DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or canceled from the claim(s):
three sensors configured in parallel to each other and successively rotationally offset by 45 degrees (claim 2)
the six sensors configured in a cubic orientation (claim 3)
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) and the corresponding structure are: “data acquisition and control system” (claims 8 and 16) – National Instruments PXI system running a Labview program (Published Application, ¶ [0029])
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 9, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons:
the term “accurate” (last ¶, l. 1) is a relative term which renders the claim indefinite. The term “accurate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
the language “to overcome hysteresis in static applications due to short time scales and displacements involved” (last ¶, ll. 3-4) is unclear as this limitation appears to be a desired result of the claimed method, and does not appear to be a step or structure. 
Claims 7 and 15 contain the trademark/trade name Ecoflex 00-30.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe silicone and, accordingly, the identification/description is indefinite.
Claims 9 and 17 are indefinite because the term “injury relevant” is a relative term which render the claim indefinite. The term “relevant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogt et al. (US 9,797,791 B2).
Regarding claim 1, Vogt et al. discloses a method of measuring millisecond-scale blast and impact characterization in soft materials, the method comprising: embedding one or more sensors (130) in soft material (sensing element 130 is embedded in elastomer 110; c. 3, l. 67 – c. 4, l. 3), wherein the one or more sensors (130) have mechanical properties approximately matching the soft material (sensing element 130 has mechanical properties that correspond in some way to elastomer 110); applying a constant current to the one or more sensors (a current/voltage must be applied to sensing element 130 to detect a change in resistance; c. 4, ll. 47-54); subjecting the soft material (110) to a shock or impact event (pressure applied to elastomer 110); measuring a response as a change in voltage (a change in resistance is measured as a change in current/voltage; c. 5, ll. 43-46); and converting the measured voltage to strain (the measured current/voltage that indicates a change in resistance is converted into a direction and magnitude of the load; c. 5, ll. 42-45), thereby providing accurate response measurements with no lag by utilizing high-rate deformation characterization to overcome hysteresis in static applications due to short time scales and displacements involved (sensing element 130 may provide measurements of various loads, including high-rate deformations).
Regarding claims 4-7 and 9, Vogt et al. discloses wherein the one or more sensors (130) comprise an elastomeric material (110) having a serpentine channel (channels a, b, and c; fig. 4) therein, the serpentine channel (a, b, c) being filled with a liquid metal (conductive liquid; c. 4, ll. 4-6); wherein the liquid metal is eutectic-gallium-indium (c. 4, ll. 4-6); wherein the elastomeric material (110) is silicone (silicone rubber; c. 5, ll. 15-18); wherein the elastomeric material is EcoFlex 00-30 (c. 5, ll. 15-18); wherein the shock or impact event is performed at dynamic, injury relevant rates (the applied pressure may be dynamic).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. (US 9,797,791 B2).
Regarding claims 2 and 3, Vogt et al. discloses the invention as set forth above with regard to claim 1.
Vogt et al. is silent on arranging three sensors offset by 45 degrees, and arranging six sensors in a cubic orientation.
However, Vogt et al. teaches three sensor channels may be used to measure three-axis forces, and more than three sensor channels may be used at varying degrees of orientation (c. 5, ll. 25-34).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Vogt et al. to provide three sensors offset by 45 degrees and six sensors configured in a cubic orientation, to provide a sensing arrangement with higher accuracy and sensor redundancy (Vogt et al., c. 5, ll. 31-34).
Regarding claim 10, Vogt et al. discloses the invention as set forth above with regard to claim 1.
Although Vogt et al. is silent on the shock or impact being millisecond-scale pulse widths, the sensor (130) may be used to detect various types of pressure impacts (c. 7, l. 59 – c. 8, l. 14).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the sensor of Vogt et al. with various impact events, such as one having millisecond-scale pulse widths, to provide pressure measurements in cases where it is useful to know whether a surface is being subjected to force (Vogt et al., c. 7, ll. 59-62).

Claim(s) 11-15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. (US 9,797,791 B2) in view of Nakagawa et al. (US 7,024,922 B1).
Regarding claim 11, Vogt et al. discloses a method of measuring wave speeds and pressure changes as a wave propagates through soft material (110), the method comprising: embedding multiple sensors (130) through a length of the soft material (110) at known distances (three sensing elements 130 are embedded in elastomer 110 at known distances; fig. 4); applying a constant current to the sensors (a current/voltage must be applied to sensing element 130 to detect a change in resistance; c. 4, ll. 47-54); subjecting the soft material (110) to a shock or impact event (pressure applied to elastomer 110); measuring a voltage (a change in resistance is measured as a change in current/voltage; c. 5, ll. 43-46) at each sensor; and converting the measured voltage to pressure (the measured current/voltage that indicates a change in resistance is converted into a direction and magnitude of the load; c. 5, ll. 42-45) and using time of flight for calculating wave speed.
Regarding claims 12-15 and 17, Vogt et al. discloses wherein the sensors (130) comprise an elastomeric material (110) having a spiral channel (channels a, b, and c have a spiral-shape; fig. 4) therein, the spiral channel (a, b, c) being filled with a liquid metal (conductive liquid; c. 4, ll. 4-6); wherein the liquid metal is eutectic-gallium-indium (c. 4, ll. 4-6); wherein the elastomeric material (110) is silicone (silicone rubber; c. 5, ll. 15-18); wherein the elastomeric material is EcoFlex 00-30 (c. 5, ll. 15-18); wherein the shock or impact event is performed at dynamic, injury relevant rates (the applied pressure may be dynamic).
Vogt et al. is silent on measuring time and calculating wave speed.
Nakagawa et al. teaches a method of measuring wave speeds and pressure changes as a wave propagates through soft material (viscoelastic material) including using time of flight for calculating wave speed (two strain gauges are used to measured pressure changes as a wave propagates through viscoelastic material and to characterize a wave speed; c 7, ll. 29-53).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Vogt et al. to determine wave speed as taught in Nakagawa to provide a method of characterizing a soft material, such as a polymer (Nakagawa, c. 1, l. 58 – c. 2, l. 3).
Regarding claim 18, Vogt et al. in view of Nakagawa et al. disclose the invention as set forth above with regard to claim 11.
Although Vogt et al. in view of Nakagawa et al. are silent on the shock or impact being millisecond-scale pulse widths, Vogt teaches that the sensor (130) may be used to detect various types of pressure impacts (c. 7, l. 59 – c. 8, l. 14).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the sensor of Vogt et al. in view of Nakagawa et al. with various impact events, such as one having millisecond-scale pulse widths, to provide pressure measurements in cases where it is useful to know whether a surface is being subjected to force (Vogt et al., c. 7, ll. 59-62).

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogt et al. (US 9,797,791 B2) in view of Zhou et al. (US 2020/0271445 A1).
Regarding claims 8 and 16, Vogt et al. discloses the invention as set forth above with regard to claim 1, and further comprising lead wires (140; fig. 1) inserted into the serpentine or spiral channel (120) and connected to a data acquisition and control system (lead wires 140 are inserted into the channels 120 and connected a sensing device, such as an ohmmeter; c. 4, ll. 9-11).
Vogt et al is silent on using Kelvin clips.
However, Kelvin clips are well known in the art of measuring and testing devices. Zhou et al. teaches connecting a sensor to a meter using Kelvin clips (¶ [0139]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Vogt et al. to use Kelvin clips as taught in Zhou et al. to provide an electrical connecting means that can be easily attached/detached from the sensor during testing.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852